Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-7 and 9-11 are rejected under 35 U.S.C. 102(a1) as being anticipated by Hsieh et al. (US 9,431,603; hereinafter Hsieh, see IDS dated 06/30/2020).
Regarding claim 1, Hsieh discloses, in fig. 1, a memory device, comprising: memory device, comprising: a bottom electrode via 102 surrounded by a lower dielectric layer 104 and disposed over a substrate 101; a bottom electrode 106 disposed on the bottom electrode via 102; a switching dielectric 110 disposed over the bottom electrode 106 and having a variable resistance; a top electrode 114 disposed over the switching dielectric 110; a sidewall spacer layer 108/132 extending along sidewalls of the bottom electrode 106, the switching dielectric 110, and the top electrode 114 and an upper surface of the lower dielectric layer 104; and a lower etch 
Regarding claim 2, Hsieh discloses wherein the lower etch stop layer 118 (col. 4, lines 53-57) is made of a material different from the sidewall spacer layer 108/132 (col. 4, lines 18-21).
Regarding claim 3, Hsieh discloses wherein the lower etch stop layer is made of silicon oxynitride and the sidewall spacer layer is made of silicon nitride (col. 4, lines 18-21).
Regarding claim 4, Hsieh discloses wherein the lower etch stop layer 118 and the sidewall spacer layer 108/132 have top surfaces aligned with one another (fig. 1).
Regarding claim 5, Hsieh discloses wherein the sidewall spacer layer 108/132 comprises a vertical portion disposed along the sidewalls of the bottom electrode 106, the switching dielectric 110, and the top electrode 114, and a lateral portion disposed along an upper surface of the lower dielectric layer 102; and wherein an outer sidewall of the vertical portion and an upper surface of the lateral portion directly contact and is covered by the lower etch stop layer 118 (fig. 1).
Regarding claim 6, Hsieh discloses further comprising an upper dielectric layer 120 disposed on the lower etch stop layer 118 and surrounding an upper portion of the sidewall spacer layer 108/132 (fig. 1).

Regarding claim 9, Hsieh discloses wherein the sidewall spacer layer 108/132 is separated from the upper dielectric layer 120 by the lower etch stop layer 118 (fig. 1).
Regarding claim 10, Hsieh discloses wherein the lower etch stop layer is made of silicon oxynitride and the upper dielectric layer is made of silicon oxide (col. 3, lines 10-11).
Regarding claim 11, Hsieh discloses further comprising: a bottom metallization line 102 surrounded by a bottom interlayer dielectric layer 104 and coupled to the bottom electrode 106 through the bottom electrode via 102; and a top metallization line 124 surrounded by a top interlayer dielectric layer 120 and directly contacting the top electrode 114 (fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 13 and 16-19 rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 9,431,603) in view of Yang et al. (US 2014/0115230; hereinafter Yang).
Regarding claim 13, Hsieh discloses, in fig. 1, a memory device, comprising: memory device, comprising: a first memory cell stack and a second memory cell stack next to another over a substrate (col. 2, line 16), each of the memory cell stacks comprising a bottom electrode 106, a switching dielectric 110 over the bottom electrode 106, a top electrode 114 over the switching dielectric 110, and a sidewall spacer 108/132 alongside sidewalls of the first memory cell stack and the second memory cell stack; a lower etch stop layer 118 disposed over the sidewall spacer 108/132 and lining an outer sidewall of the first and second memory cell stacks; and an upper dielectric layer 120 disposed over the lower etch stop layer 118 and continuously between the first and second memory cell stacks; wherein the sidewall spacer 108/132 extends continuously between the first memory cell stack and the second memory cell stack. 
Hsieh fails to disclose the first and second memory cell stacks having different sizes.
However, Yang discloses a memory device, comprising: a first memory cell stack (WL1) and a second memory cell stack (WL2) next to another over a substrate (fig. 4B). It would have been obvious to one of ordinary skill in the art to have a memory cell stack as taught by Yang, since different types of memory cells can provide different sizes in which data may be read, written, and erased, and in certain examples may require different amounts of metadata associated therewith.

Regarding claim 16, Hsieh discloses further comprising: a top metallization line 124 and a top electrode via 114 coupling to the top electrode 114; and a top interlayer dielectric layer 120 surrounding the top metallization line 124 and the top electrode via 114; wherein the top 
Regarding claim 17, Hsieh discloses wherein the lower etch stop layer 118 extends continuously between the first and second memory cell stacks (fig. 2).
Regarding claim 18, Hsieh discloses wherein the sidewall spacer layer 108/132 is separated from the upper dielectric layer 120 by the lower etch stop layer 118 (fig. 1).
Regarding claim 19, Hsieh discloses wherein the lower etch stop layer is made of silicon oxynitride and the sidewall spacer layer is made of silicon nitride (col. 4, lines 18-21).
Allowable Subject Matter


3.	Claims 8, 12, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4.	Claim 20 is allowed.
5. 	The following is an examiner's statement of reason for allowance: the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of   “a top interlayer dielectric layer over the upper dielectric layer; wherein the top interlayer dielectric layer contacts the upper dielectric layer, the lower etch stop layer, and the sidewall spacer" (claim 20) as instantly claimed and in combination with the remaining elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818